Citation Nr: 0313391	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946 
and from December 1946 to November 1963.  The veteran died in 
September 1999.  The appellant is the widow of the deceased 
veteran.

This appeal arises from a December 1999 rating decision of 
the St. Louis, Missouri,  Regional Office (RO) that denied 
entitlement to service connection for the veteran's cause of 
death and entitlement to Chapter 35 educational benefits. 


FINDINGS OF FACT

1. The veteran died in September 1999. At the time of the 
veteran's death, service connection was in effect for 
arthritis, bilateral knees, evaluated as 10 percent disabling 
and varicose changes of the greater saphenous system of the 
left lower extremity, evaluated as 10 percent disabling.

2. The cause of death on the death certificate was listed as 
end stage lung disease, respiratory failure of uncertain 
etiology.

3. There is no competent evidence that establishes a nexus 
between service-connected disability and the cause of the 
veteran's death.

4. At the time of death, the veteran did not have a permanent 
and total service-connected disability.




CONCLUSIONS OF LAW

1.  The cause of the veteran's death, lung disease, was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1310, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 (2002).

2.  The criteria for eligibility for dependent's educational 
assistance under Chapter 35, Title 38, United States Code 
have not been met.  38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of the veteran's appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA identifies and describes duties 
on the part of the VA to notify the claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence.  Id.  These duties have been codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, and 3.326 
(2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and  
private medical treatment records.  Probative evidence, not 
included in the file, has not been identified.  The Board is 
unaware of any such evidence, and finds that all probative 
evidence has been obtained.  There is no identified probative 
evidence which remains outstanding.  

The RO sent the appellant a letter in May 2002 in which she 
was notified of the evidence necessary to substantiate her 
claims, as well as VA development activity.  Specifically, 
she was advised that if there was other medical evidence that 
she would like the RO to consider, she should notify the RO 
and every reasonable effort would be made to obtain the 
evidence.  A May 2000 statement of the case and a January 
2003 supplemental statement of the case set out the 
applicable laws and regulations.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

The appellant contends that the veteran died as a result of a 
blood clot that passed through his lungs and that the 
veteran's service-connected varicose veins caused the blood 
clot.  At the time of the veteran's death, the veteran was 
service-connected for arthritis, bilateral knees, evaluated 
as 10 percent disabling and varicose changes of the greater 
saphenous system of the left lower extremity, evaluated as 10 
percent disabling.  The certificate of death reveals that the 
veteran died in September 1999 as a result of end stage lung 
disease, respiratory failure of uncertain etiology.

The service medical records reveal the veteran was treated 
for an upper respiratory infection in 1957, and for common 
colds.  The service medical records are otherwise negative 
for any complaints, findings, diagnosis, or treatment of a 
lung abnormality.

A report of X-ray examination in January 1998 noted 
engorgement of the pulmonary vessels, bilaterally, with 
pleural thickening, laterally.

Treatment records from the General Leonard Wood Army 
Community Hospital dated in August 1999 reveal that the 
veteran was admitted to the hospital because he had fallen 
several times in the past week with weakness in his legs.  A 
medical history of hypertension, recurrent iritis and macular 
degeneration, hypothyroidism, depression and gout were noted.  
A chest X-ray performed on August 19, 1999 revealed the 
pulmonary vascularity appeared normal.  The lungs were free 
of infiltrate or pleural effusion.  The impression was not 
pulmonary disease.  Diagnoses of recurrent falls, likely 
secondary to alcohol abuse, alcohol abuse, hyponatremia, 
hypertension, and heme positive stool, hemodynamically stable 
were made prior to his transfer to the University of Missouri 
Hospital and Clinic.

Treatment records from the University of Missouri Hospital 
and Clinic dated in August 1999 show that the veteran 
received treatment for respiratory failure and was placed on 
a ventilator.  The etiology of the lung abnormality was not 
clear.  On chest X-ray examination on August 16, 1999, it was 
noted there had been interval development of prominence of 
the pulmonary vasculature as well as patchy areas of 
increased density throughout both lungs.  The X-ray film 
interpreter was uncertain as to whether this represented 
severe congestive heart failure, severe bilateral pneumonia, 
or possible adult respiratory distress syndrome.  A chest X-
ray three days later revealed vascularity remained the same 
with diffuse changes of pulmonary edema.  The diagnosis was 
respiratory failure/pulmonary edema.  A Doppler ultrasound 
dated in August 1999 of the lower extremities from the groin 
to the popliteal veins was negative for any evidence of deep 
vein thrombosis of either leg.  The veteran was discharged to 
his home with hospice services.

In October 2000 correspondence, the appellant stated that she 
was in the process of obtaining a medical opinion that would 
support her claim that the veteran's death was due to a blood 
clot passing through his lungs.  No such statement or medical 
opinion was received.

Service connection for the cause of the veteran's death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. See 38 U.S.C.A. §§  1110, 1131 (West 2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.

There is no evidence in the claims file to support the 
appellant's allegation that the veteran's service-connected 
varicose veins of the left lower extremity contributed to the 
veteran's death.  An August 1999 radiology report was 
negative for any evidence of deep vein thrombosis of either 
leg.  The death certificate clearly shows the cause of the 
veteran's death, which was listed as end stage lung disease, 
respiratory failure of uncertain etiology.  

Additionally, there is no evidence that the veteran's 
service-connected disabilities of arthritis of both knees and 
varicose changes of the left lower extremity contributed 
substantially or materially to death, that they combined to 
cause death, hastened death, or that they aided or lent 
assistance to the production of death. Moreover, the evidence 
of record does not establish that a chronic lung disease was 
incurred in or aggravated by service. There is no evidence of 
record that chronic lung disease was caused by or the result 
of the veteran's service-connected disability or 
disabilities.

Although the appellant has asserted that the veteran's 
service-connected varicose veins of the lower extremities 
contributed to the veteran's death, she is a layperson and 
her opinion is not competent to provide the necessary nexus 
between the veteran's service-connected disability or 
disabilities and his death. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  The 

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Educational Assistance under 38 U.S.C. Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability. 38 C.F.R. § 3.807(a) (2002).  In this 
case, the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected. Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is so 
approximately balanced as to warrant its application. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.807 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.



                  
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

